Information Disclosure Statement
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 06 AUGUST 2019 is considered for examination.  Current pending claims are Claims 1-12 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 MAY 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both microfluidic chip and port, page 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 6A-D, character 601b; Figure 6B, 1126; Figure 6E-2, character 670c; Figure 6G, character 664ax, 664a .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KUROWSKI, US Publication No. 2014/0134595 A1, and further in view of GRENNER, US Patent 5,051,237 A.
Applicant’s invention is drawn towards a device, a microfluidic apparatus. 
Regarding Claim 1
The KUROWSKI discloses the claimed invention, but is silent in regards to the chamber including protruding elements forming a wall of the chamber. 
The GRENNER discloses a microfluidic apparatus, Figure 1 and 5, device 10, abstract, Column 3 line 42-45, comprising : a substrate including oppositely disposed first and second sides, Figure 1, first member 12, Column 3 line 42-45; a chamber extending into the substrate from the first side toward the second side to a base, Figure 1, aperture 20, Column 3 line 45-50; the chamber including protruding elements forming a wall of the chamber, Figure 3, liquid directing elements 26, Column 5 line 67-Column 6 line 5. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the KUROWSKI by incorporating the protrusions taught in GRENNER to ensure liquid is directed through the device, Column 3 line 50-55 and 62-65.  
Additional Disclosures Included by the combination are: Claim 2: wherein the microfluidic apparatus of claim 1, additionally comprising: at least one channel extending from the main channel, the at least one channel configured to align with optics of a device in which the substrate is being viewed, Figure 3, structure 16, [0083].; Claim 3: wherein the microfluidic apparatus of claim 1, wherein the chamber is conical in shape with the chamber tapering inward from the first side to the second side, Figures 1, 2 and 4, see inclined surface.; Claim 11: wherein the microfluidic device of claim 1, wherein the first side includes a surface and the chamber extends into the substrate from the surface, Figure 1, 2 and 4.; and Claim 12. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over KUROWSKI, US Publication No. 2014/0134595 A1, in view of GRENNER, US Patent 5,051,237 A, and further in view of RUTTER, US Publication No. 2013/0065245 A1. 
Regarding Claim 4, the combination of references suggest the claimed invention, but is silent in regards to the protruding elements include a plurality of overlapping plates to form the wall of the chamber. 
The RUTTER reference discloses an assay device, abstract, Figure 6 and 9, comprising: a chamber, member 2, Figure 1, [0140], which comprises an opening extending from a first side to a second side, Figure 1 and 6, container 9, [0064, 0148], the chamber including protruding elements, projection 6, Figure 1, [0064, 0140], forming a wall of the chamber; and, a main channel extending along at least a portion of the wall of the chamber, Figure 6, liquid receiver 50 and lateral flow carrier 51, [0149], the protruding elements include a plurality of overlapping plates to from the wall of the chamber, [0064, 0100-0102, 0154], Figure 1, 2 or 12.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the GRENNER reference such that the protruding elements are plurality of overlapping plates to from the wall of the chamber as taught by RUTTER to effectively disturb samples entering the overall device, RUTTER, [0134]. 
Additional Disclosure Included is: Claim 5: wherein the microfluidic apparatus of claim 4, wherein the plates are of a flexible and resilient material, RUTTER [0134, 0142].
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim limitation directed towards the structural orientation of the main channel is intermediate the plates forming the wall and the base is not found or suggested in the prior art or upon searching by the Examiner.  The closest prior art the Examiner has come upon is the GRENNER and RUTTER references that teach the main channel and plates, respectively but the channel is not intermediate the plates.  As seen in RUTTER, the plates are high above any channel type element for laterally displacing fluid within the device.    
Claims 7-10 depend directly from Claim 6 and are also objected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797